    Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 1 of 8. PageID #: 1867



                         THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEBORAH MEREDITH,                              )
              Plaintiff,                       )     1:16-cv-01102-PAG
                                               )
        vs.                                    )
                                               )
UNITED COLLECTION BUREAU, INC.,                )     Judge Gaughan
               Defendant.                      )

                          ORDER GRANTING MOTION FOR
                      PRELIMINARY APPROVAL OF SETTLEMENT

        The motion of Plaintiff Deborah Meredith (“Plaintiff”) for preliminary approval of the

proposed class action settlement with Defendant United Collection Bureau, Inc. (“UCB” or

“Defendant”) came for hearing on [DATE].

        Having considered Plaintiff’s moving papers, the Settlement Agreement, and all other

evidence submitted concerning same, and being duly advised in the premises, the Court hereby

finds that:

        (a)    The settlement proposed in the Settlement Agreement has been negotiated in good

faith at arm’s length and is preliminarily determined to be fair, reasonable, adequate, and in the

best interests of the Settlement Class (as defined below).

        (b)    The class notice (as described in the Settlement Agreement) fully complies with

Federal Rule of Civil Procedure 23(c)(2)(B) and due process, constitutes the best notice

practicable under the circumstances, and is due and sufficient notice to all persons entitled to

notice of the settlement of the Litigation.

        (c)    With respect to the Settlement Class, this Court finds that, for settlement purposes

only, certification is appropriate under Federal Rule of Civil Procedure 23(a) and (b)(3). This
    Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 2 of 8. PageID #: 1868



Court finds that members of the Settlement Class will receive notice of the Settlement through

the notice program described below and detailed in the Settlement Agreement and exhibits.

        (d)    This Court finds that the class notice described below constitutes the best notice

practicable under the circumstances and fully complies with Federal Rule of Civil Procedure

23(c)(2)(B).

       (e)     The Court finds that giving notice to the Settlement Class is justified by the

parties’ showing that the court will likely be able to: (i) approve the proposed Settlement under

Rule 23(e)(2); and (ii) certify the Settlement Class for purposes of judgment on the proposal. The

Court likewise preliminarily approves the Settlement as fair, reasonable, and adequate, after

making a preliminary consideration and finding that: (A) the class representative and class

counsel have adequately represented the class; (B) the proposal was negotiated at arm’s length;

(C) the relief provided for the class is adequate, taking into account (i) the costs, risks, and delay

of trial and appeal, (ii) the effectiveness of any proposed method of distributing relief to the

class, including the method of processing class-member claims, (iii) the terms of any proposed

award of attorney’s fees, including timing of payment, and (iv) the parties’ Agreement; and (D)

the proposal treats Class Members equitably relative to each other.

       IT IS THEREFORE ORDERED THAT:

       1.      All capitalized terms herein shall have the same meaning as set forth in the

Settlement Agreement, unless otherwise stated.

       2.      The settlement proposed in the Settlement Agreement has been negotiated in good

faith at arm’s length and is preliminarily determined to be fair, reasonable, adequate, and in the

best interests of the Settlement Class in light of the factual, legal, practical and procedural

considerations raised by this case.



                                                  2
    Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 3 of 8. PageID #: 1869



       3.      The following class (the “Settlement Class”) is conditionally certified solely for

the purpose of settlement pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3):

       All non-customers (1) to whom UCB placed one or more calls, (2) directed to a
       number assigned to a cellular telephone service, but not assigned to the intended
       recipient of UCB’s calls, (3) by using UCB’s IAT CT Center dialer, (4) from May
       9, 2012, through October 5, 2018, limited to the 194 class members on the Class
       List.

       The discovery in this case revealed, and UCB represents, that there are 194 unique
       phone numbers that fall within the Settlement Class as defined above, with a total
       of 634 prerecorded-voice calls to those 194 numbers. This is the “Class List.”
       Settlement Class Counsel or the Settlement Administrator (as defined [in the
       Settlement Agreement]) will identify the members of the Settlement Class based
       upon the information, through discovery, that UCB provided to Settlement Class
       Counsel.

The Court makes a preliminary finding that this action satisfies the applicable prerequisites for

class action treatment under Fed. R. Civ. P. 23(a) and (b). The Settlement Class has 194 persons

in it, which is so numerous that joinder of all members is not practicable. There are questions of

law and fact common to the Settlement Class, which include whether the equipment and

messages Defendant used to contact the Class Members are covered by the TCPA. Because the

same equipment and message technology was used to contact the Class Representative and the

remainder of the proposed class, the Class Representative’s claims are typical of the claims of

the Settlement Class. The interests of the Class Representative are aligned with those of the

proposed Settlement Class, and the Court finds that she will fairly and adequately protect the

interests of the Settlement Class. Questions of law and fact surrounding the legality of

Defendant’s use of the messages to contact consumers are common to the members of the

Settlement Class, and predominate over any questions affecting only individual members. A

class action is superior to other available methods for the fair and efficient adjudication of the

controversy because it will resolve these claims in one fell swoop.



                                                3
    Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 4 of 8. PageID #: 1870



       4.         The Court preliminarily appoints Plaintiff as Class Representative of the

Settlement Class and finds that she meets the requirements of Fed. R. Civ. P. 23.

       5.         The Court preliminarily appoints the following lawyers as Settlement Class

Counsel and finds that they meet the requirements of Fed. R. Civ. P. 23: Burke Law Offices,

LLC, SmithMarco, P.C., and The Law Firm of Mitch Luxenburg.

       6.         If (i) the Settlement Agreement is terminated pursuant to its terms; (ii) the

Settlement Agreement, the Preliminary Approval Order, and the Final Approval Order do not for

any reason become effective; or (iii) the Settlement Agreement, Preliminary Approval Order, and

Final Approval Order are reversed, vacated, or modified in any material respect which is not

agreeable to all Parties, then (a) all orders entered pursuant to the Settlement Agreement shall be

deemed vacated, including without limitation the certification of the Settlement Class and all

other relevant portions of this Order; (b) this case shall proceed as though the Settlement Class

had never been certified; and (c) no reference to the prior Settlement Class, or any documents

related thereto, shall be made for any purpose. If the Settlement does not become final in

accordance with the terms of the Settlement Agreement, then the Final Approval Order shall be

void and shall be deemed vacated. Defendant retains the right to oppose class certification if the

settlement is vacated, and the doctrines of res judicata, collateral estoppel or law of the case shall

not be applied.

       7.         The parties shall give notice of the Settlement, its terms, and the right to opt out,

appear, and object to the Settlement as set forth in the Settlement Agreement. The Settlement

Agreement’s plan for class notice is the best notice practicable under the circumstances and

satisfies the requirements of due process and Fed. R. Civ. P. 23. That plan is approved and

adopted.



                                                    4
    Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 5 of 8. PageID #: 1871



       8.      The form of notice that will be provided is as instructed in the Settlement

Agreement, and American Legal Claim Services, LLC (“ALCS”) is appointed as the Settlement

Class Administrator.

       9.      To effectuate the Settlement, the Court establishes the following deadlines for the

events set forth in the Settlement Agreement and directs the Parties to incorporate the deadlines

in the notice to the Settlement Class:

               (a)     Notice to the Settlement Class shall be given within twenty-one days

       following the entry of this Order (“Notice Deadline”).

               (b)     Claim forms shall be returned by Settlement Class Members to the

       Settlement Class Administrator online or by mail postmarked on or before sixty days

       following the Notice Deadline (“Claim Deadline”).

               (c)     Notice to the Settlement Class shall include a request that the Class

       Member complete and return a W-9 Form, and no later than fourteen days after the Claim

       Deadline, the Settlement Administrator, American Legal Claim Services, LLC, will send

       a second notice to any claimant who has not by then returned a completed W-9 Form, re-

       requesting same. The Settlement Administrator will facilitate backup withholding as

       applicable to Settlement Fund amounts distributable to any claimant who fails to return a

       completed W-9 Form.

               (d)     Objections of any Settlement Class Members or any appearance of an

       attorney on behalf of a Settlement Class Member shall be filed in this Court and served

       on Class Counsel on or before sixty days following the Notice Deadline, or shall be

       forever barred. Any Settlement Class Member who does not file a timely request for

       exclusion, but who wishes to object to approval of the proposed Settlement, to the award



                                                5
Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 6 of 8. PageID #: 1872



  of attorneys’ fees and expenses, or to the incentive award to the Class Representative,

  must file a written statement with the Court, concurrently served on Class Counsel, that

  includes: (1) his or her full name, address, current phone number and, if different, the

  phone number UCB called; (2) the objection to the Settlement, whether the objection

  applies only to the objector, to a specific subset of the class, or to the entire class, and the

  specific grounds for the objection; (3) any documentation in support; and (4) a statement

  of whether the Class Member intends to appear at the final approval hearing, in person or

  through counsel. Any member of the Settlement Class who fails to timely file a written

  objection in accordance with the terms of this paragraph and as detailed in the notice, and

  at the same time provide a copy of the filed objection to the Settlement Administrator,

  shall not be permitted to object to this Agreement at the Final Approval Hearing, and

  shall be foreclosed from seeking any review of this Agreement by appeal or other means

  and shall be deemed to have waived his or her objections and be forever barred from

  making any such objections in the Litigation.

         (e)     Requests by any Settlement Class Member to exclude him/her/itself from

  or opt out of the Settlement must be mailed to the Settlement Class Administrator

  postmarked on or before sixty days following the Notice Deadline, or shall be forever

  barred. A notice of intention to opt out must contain the following information: (a) the

  Settlement Class Member’s name, address, current phone number and, if different the

  phone number UCB called; and (b) a statement that the Settlement Class Member

  requests to be excluded from the proposed Settlement Class in this matter. A notice of

  intention to opt out must also be signed by the Settlement Class Member seeking

  exclusion and mailed to the Settlement Administrator at the address cited in the notice.



                                             6
    Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 7 of 8. PageID #: 1873



       10.     Defendant or the Settlement Class Administrator shall ensure compliance with the

notice requirements of the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b).

       11.      The final hearing to determine whether the Settlement is fair, reasonable, and

adequate, and whether it should be approved by the Court, will be conducted on

       , at     a.m.

       12.     All papers in support of the Settlement Class Counsel’s award of attorneys’ fees

and costs shall be filed no later than fourteen days prior to the final approval hearing.

       13.     All papers in support of the Settlement Agreement shall be filed no later than

fourteen days prior to the final approval hearing.

       14.     For clarity, the deadlines the Parties shall adhere to are as follows:

Notice Deadline:                                     , 2019 (21 days from Preliminary Approval)

Attorney Fees/Costs and Incentive
Award Motion Deadline:                               , 2019 (21 days before Objection/Exclusion
                                       Deadline)

Objection/Exclusion Deadline:                        , 2019 (60 days from Notice Deadline)

Claim Deadline:                                      , 2019 (60 days from Notice Deadline)

Second W-9 Form Notice Date:                         , 2019 (14 days after Claim Deadline)

Final Approval Submissions:                          , 2019 (14 days before Final Approval Hearing)

Final Approval Hearing:                              , 2019 at        m. (110 days after Preliminary
                                       Approval)

       15.     In the event that the settlement does not become final and/or the Effective Date

does not occur in accordance with the terms of the Settlement Agreement, then this Order shall

be void and shall be deemed vacated.

       16.     The Court may, for good cause, extend any of the deadlines set forth in this Order

or adjourn or continue the final approval hearing without further notice to the Settlement Class.


                                                   7
   Case: 1:16-cv-01102-PAG Doc #: 96-5 Filed: 07/02/19 8 of 8. PageID #: 1874



       17.    Costs associated with notice, administration and distribution of settlement checks

shall come from the Settlement Fund.



ENTERED:

Dated: _______________________                            _____________________________
                                                          Hon. Patricia A. Gaughan
                                                          United States District Judge




                                              8
